 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    MICHAEL D. STORMAN,                                 No. 2:18-cv-02654 KJM AC (PS)
12                        Plaintiff,
13            v.                                          ORDER
14    US OFFICE OF THE SECRETARY OF
      HEALTH AND HUMAN SERVICES,
15
                          Defendant.
16

17

18          Plaintiff is proceeding in this action pro se, and the action was accordingly referred to the

19   undersigned for pretrial proceedings by E.D. Cal. R. (“Local Rule”) 302(c)(21).

20          Plaintiff has requested authority pursuant to 28 U.S.C. § 1915 to proceed in forma

21   pauperis (“IFP”). Plaintiff has submitted the affidavit required by Section 1915(a) showing that

22   plaintiff is unable to prepay fees and costs or give security for them. ECF No. 2. Accordingly,

23   the request to proceed in forma pauperis will be granted. 28 U.S.C. § 1915(a).

24                                              I. SCREENING

25          Granting IFP status does not end the court’s inquiry, however. The federal IFP statute

26   requires federal courts to dismiss a case if the action is legally “frivolous or malicious,” fails to

27   state a claim upon which relief may be granted, or seeks monetary relief from a defendant who is

28   ////
                                                         1
 1   immune from such relief. 28 U.S.C. § 1915(e)(2). The court finds that, for screening purposes
 2   only, plaintiff’s claims are sufficiently cognizable.
 3                                            II. CONCLUSION
 4           For the reasons stated above, IT IS HEREBY ORDERED that:
 5           1. Plaintiff's request for leave to proceed in forma pauperis (ECF No. 2), is GRANTED.
 6           2. Service is appropriate for the following defendants:
 7               o US Office of the Secretary of Health & Human Services
 8           3. The Clerk of the Court is directed to issue forthwith, and the U.S. Marshal is directed
 9   to serve within ninety days of the date of this order, all process pursuant to Federal Rule of Civil
10   Procedure 4, without prepayment of costs.
11           4. The Clerk of the Court shall send plaintiff the above: one USM-285, one summons, a
12   copy of the complaint, and an appropriate form for consent to trial by a magistrate judge.
13           5. Plaintiff is directed to supply the U.S. Marshal, within 15 days from the date this order
14   is filed, all information needed by the Marshal to effect service of process, and shall promptly file
15   a statement with the court that said documents have been submitted to the United States Marshal.
16   The court anticipates that, to effect service, the U.S. Marshal will require, for each defendant in
17   ¶ 3, above, at least:
18                   a. One completed summons;
19                   b. One completed USM-285 form;
20                   c. One copy of the endorsed filed complaint, with an extra copy for the U.S.
21   Marshal;
22                   d. One copy of the instant order; and
23                   e. An appropriate form for consent to trial by a magistrate judge.
24           6. In the event the U.S. Marshal is unable, for any reason whatsoever, to effect service on
25   any defendant within 90 days from the date of this order, the Marshal is directed to report that
26   fact, and the reasons for it, to the undersigned.
27           7. The Clerk of the Court is directed to serve a copy of this order on the U.S. Marshal,
28   501 “I” Street, Sacramento, Ca., 95814, Tel. No. (916) 930-2030.
                                                         2
 1          8. Failure to comply with this order may result in a recommendation that this action be
 2   dismissed.
 3          IT IS SO ORDERED.
 4   DATED: October 2, 2018
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                     3
 1

 2

 3

 4

 5

 6

 7

 8                                  UNITED STATES DISTRICT COURT
 9                       FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    MICHAEL D. STORMAN,                             No. 2:18-cv-02654 KJM AC (PS)
12                     Plaintiff,
13           v.                                       NOTICE OF SUBMISSION
14    US OFFICE OF THE SECRETARY OF
      HEALTH AND HUMAN SERVICES,
15
                       Defendants.
16

17
           Plaintiff has submitted the following documents to the U.S. Marshal, in compliance with
18
     the court’s order filed _____________________:
19
           ____   completed summons form
20
           ____   completed USM-285 form
21
           ____   copy of the complaint
22
           ____   completed form to consent or decline to consent to magistrate judge jurisdiction
23

24   ____________________________________                 ____________________________________
     Date                                                 Plaintiff’s Signature
25

26

27

28
                                                      1
